United States SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the Quarterly period ended December 31, 2011 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number 0-2382 MTS SYSTEMS CORPORATION (Exact name of Registrant as specified in its charter) MINNESOTA 41-0908057 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 14000 Technology Drive, Eden Prairie, MN55344 (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (952) 937-4000 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filero Non-accelerated filero Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): o Yes x No The number of shares outstanding of the Registrant’s common stock as of January 31, 2012 was15,826,495 shares. MTS SYSTEMS CORPORATION REPORT ON FORM 10-Q FOR THE THREE MONTHS ENDED DECEMBER 31, 2011 INDEX PART I - FINANCIAL INFORMATION Page No. Item 1. Financial Statements (unaudited) Consolidated Balance Sheets as of December 31, 2011 and October 1, 2011 2 Consolidated Statements of Income for the Three Fiscal Months Ended December 31, 2011 and January 1, 2011 3 Consolidated Statements of Cash Flows for the Three Fiscal Months Ended December 31, 2011 and January 1, 2011 4 Condensed Notes to Consolidated Financial Statements 5 - 15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 - 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 26 PART II – OTHER INFORMATION Item 1. Legal Proceedings 26 Item 6. Exhibits 26 SIGNATURES 27 1 INDEX FINANCIAL INFORMATION Item 1.Financial Statements MTS SYSTEMS CORPORATION Consolidated Balance Sheets (unaudited - in thousands, except per share data) December31, October1, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances for doubtful accounts of $1,601 and $1,534, respectively Unbilled accounts receivable Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Property and equipment, net Goodwill Other intangible assets, net Other assets Deferred income taxes Total Assets $ $ LIABILITIES AND SHAREHOLDERS' INVESTMENT Current Liabilities: Short-term borrowings $ $ Accounts payable Accrued payroll and related costs Advance payments from customers Accrued warranty costs Accrued income taxes Deferred income taxes Other accrued liabilities Total current liabilities Deferred income taxes Non-current accrued income taxes Pension benefit plan obligation Other long-term liabilities Total Liabilities Shareholders' Investment: Common stock, $.25 par; 64,000 shares authorized: 15,772 and 15,632 shares issued and outstanding as of December 31, 2011 and October 1, 2011, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Total Shareholders' Investment Total Liabilities and Shareholders' Investment $ $ The accompanying condensed notes to consolidated financial statements are an integral part of these statements 2 INDEX MTS SYSTEMS CORPORATION Consolidated Statements of Income (unaudited - in thousands, except per share data) Three Fiscal Months Ended December31, January1, Revenue: Product $ $ Service Total revenue Cost of sales: Product Service Total cost of sales Gross profit Operating expenses: Selling and marketing General and administrative Research and development Total operating expenses Income from operations Interest expense ) ) Interest income 43 Other (expense) income, net ) 57 Income before income taxes Provision for income taxes Net income $ $ Earnings per share: Basic- Earnings per share $ $ Weighted average number of common shares outstanding - basic Diluted- Earnings per share $ $ Weighted average number of common shares outstanding - diluted Dividends declared per share $ $ The accompanying condensed notes to consolidated financial statements are an integral part of these statements 3 INDEX MTS SYSTEMS CORPORATION Consolidated Statements of Cash Flows (unaudited - in thousands) Three Fiscal Months Ended December31, January1, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Stock-based compensation Net periodic pension benefit cost Depreciation and amortization Deferred income taxes 77 Bad debt provision 94 Changes in operating assets and liabilities: Accounts and unbilled contracts receivable ) Inventories ) ) Prepaid expenses ) ) Accounts payable ) ) Accrued payroll and related costs ) ) Advance payments from customers ) Accrued warranty costs ) ) Other assets and liabilities Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Cash flows from financing activities: Net (repayments) receipts under short-term borrowings ) 9 Cash dividends ) ) Proceeds from exercise of stock options and employee stock purchase plan Net cash provided by financing activities Effect of exchange rate on changes in cash ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, at beginning of period Cash and cash equivalents, at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for - Interest $ $ Income taxes $ $ Non-cash financing activities: Dividends declared not yet paid $ $ The accompanying condensed notes to consolidated financial statements are an integral part of these statements. 4 INDEX MTS SYSTEMS CORPORATION CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Basis of Presentation The consolidated financial statements include the accounts of MTS Systems Corporation and its wholly owned subsidiaries (the “Company”). All significant intercompany balances and transactions have been eliminated. The interim consolidated financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). The information furnished in these consolidated financial statements includes normal recurring adjustments and reflects all adjustments which are, in the opinion of management, necessary for a fair presentation of such financial statements. The consolidated financial statements are prepared in accordance with U.S. generally accepted accounting principles (“GAAP”), which require the Company to make estimates and assumptions that affect amounts reported. Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to SEC rules and regulations. The accompanying consolidated financial statements of the Company should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the fiscal year ended October 1, 2011 filed with the SEC. Interim results of operations for the three-month period ended December 31, 2011 are not necessarily indicative of the results to be expected for the full year. Summary of Significant Accounting Policies The Company believes that of its significant accounting policies, the following are particularly important to the portrayal of the Company’s results of operations and financial position and may require the application of a higher level of judgment by the Company’s management and, as a result, are subject to an inherent degree of uncertainty. Revenue Recognition.The Company recognizes revenue on a sales arrangement when it is realized or realizable and earned, which occurs when all of the following criteria have been met: persuasive evidence of an arrangement exists; delivery and title transfer has occurred or services have been rendered; the sales price is fixed and determinable; collectability is reasonably assured; and all significant obligations to the customer have been fulfilled. Orders that are manufactured and delivered in less than six months with routine installations and no special acceptance protocols may contain multiple elements for revenue recognition purposes. The Company considers each deliverable that provides value to the customer on a standalone basis a separable element. Separable elements in these arrangements may include the design and manufacture of hardware and essential software, installation services, training and/or post contract software maintenance and support. The Company initially allocates consideration to each separable element using the relative selling price method. Selling prices are determined by the Company based on either vendor-specific objective evidence (“VSOE”) (the actual selling prices of similar products and services sold on a standalone basis) or, in the absence of VSOE, the Company’s best estimate of the selling price. Factors considered by the Company in determining estimated selling prices for applicable elements generally include overall economic conditions, customer demand, costs incurred by the Company to provide the deliverable, as well as the Company’s historical pricing practices. Under these arrangements, revenue associated with each delivered element is recognized in an amount equal to the lesser of the consideration initially allocated to the delivered element or the amount for which payment is not deemed contingent upon future delivery of other elements in the arrangement. Under arrangements where special acceptance protocols exist, installation services and training are not considered separable. Accordingly, revenue for the entire arrangement is recognized upon the completion of installation, training and fulfillment of any other significant obligations specific to the terms of the arrangement. Arrangements that do not contain any separable elements are typically recognized when the products are shipped and title has transferred to the customer. Certain contractual arrangements require longer production periods, generally longer than six months (long-term contracts), and may contain non-routine installations and special acceptance protocols. These arrangements often include hardware and essential software, installation services, training and support. Long-term contractual arrangements involving essential software typically include significant production, modification, and customization. For long-term arrangements with essential software and all other long-term arrangements with complex installations and/or unusual acceptance protocols, revenue is recognized using the percentage-of-completion method, based on the cost incurred to-date relative to estimated total cost of the contract. Elements of an arrangement that do not separately fall within the scope of the percentage of completion method (e.g. training and post contract software maintenance and support) are recognized as the service is provided in amounts determined based on VSOE, or in the absence of VSOE, the Company’s best estimate of the selling price. 5 INDEX Under the terms of the Company’s long-term contracts, revenue recognized using the percentage-of-completion method may not, in certain circumstances, be invoiced until completion of contractual milestones, upon shipment of the equipment, or upon installation and acceptance by the customer. Unbilled amounts for these contracts appear in the Consolidated Balance Sheets as Unbilled Accounts Receivable. Revenue from arrangements for services such as maintenance, repair, consulting and technical support are recognized either as the service is performed or ratably over the defined contractual period for service maintenance contracts. Revenue from post contract software maintenance and support services is recognized ratably over the defined contractual period of the maintenance agreement. The Company’s sales arrangements typically do not include specific performance-, cancellation-, termination-, or refund-type provisions. In the event a customer cancels a contractual arrangement, the Company would typically be entitled to receive reimbursement from the customer for actual costs incurred under the arrangement plus a reasonable margin. Revenue is recorded net of taxes collected from customers that are remitted to governmental authorities, with the collected taxes recorded as current liabilities until remitted to the relevant government authority. Inventories.Inventories consist of material, labor and overhead costs and are stated at the lower of cost or market, determined under the first-in, first-out accounting method. Inventories at December 31, 2011 and October 1, 2011 were as follows: December31, 2011 October1, 2011 (expressed in thousands) Customer projects in various stages of completion $ $ Components, assemblies and parts Total $ $ Software Development Costs.The Company capitalizes certain software development costs related to software to be sold, leased, or otherwise marketed. Capitalized software development costs include purchased materials and services, salary and benefits of the Company’s development and technical support staff, and other costs associated with the development of new products and services. Software development costs are expensed as incurred until technological feasibility has been established, at which time future costs incurred are capitalized until the product is available for general release to the public. Based on the Company’s product development process, technological feasibility is generally established once product and detailed program designs have been completed, uncertainties related to high-risk development issues have been resolved through coding and testing, and the Company has established that the necessary skills, hardware, and software technology are available for production of the product. Once a software product is available for general release to the public, capitalized development costs associated with that product will begin to be amortized to cost of sales over the product’s estimated economic life, using the greater of straight-line or a method that results in cost recognition in future periods that is consistent with the anticipated timing of product revenue recognition. The Company’s capitalized software development costs are subject to an ongoing assessment of recoverability, which is impacted by estimates and assumptions of future revenues and expenses for these software products, as well as other factors such as changes in product technologies. Any portion of unamortized capitalized software development costs that are determined to be in excess of net realizable value will be expensed in the period such a determination is made. Amortization expense for software development costs for the three-month fiscal periods ended December 31, 2011 and January 1, 2011 was $0.5 million and $0.4 million, respectively. See Note 2 in the Condensed Notes to Consolidated Financial Statements for additional information on capitalized software development costs. Impairment of Long-Lived Assets.The Company reviews the carrying value of long-lived assets or asset groups, such as property and equipment and intangibles subject to amortization, when events or changes in circumstances such as market value, asset utilization, physical change, legal factors, or other matters indicate that the carrying value may not be recoverable. When this review indicates the carrying value of an asset or asset group exceeds the sum of the undiscounted cash flows expected to result from the use and eventual disposition of the asset or asset group, the Company recognizes an asset impairment charge against operations. The amount of the impairment loss recorded is the amount by which the carrying value of the impaired asset or asset group exceeds its fair value. 6 INDEX Goodwill.Goodwill represents the excess of acquisition costs over the fair value of the net assets of businesses acquired. Goodwill is not amortized to income, but instead tested for impairment at least annually, during the fourth quarter of each fiscal year. Goodwill is also tested for impairment as changes in circumstances occur indicating that the carrying value may not be recoverable. Goodwill impairment testing first requires a comparison of the fair value of each reporting unit to the carrying value. If the carrying value of the reporting unit exceeds fair value, goodwill is considered impaired. Warranty Obligations.Sales of the Company’s products and systems are subject to limited warranty obligations that are included in customer contracts. For sales that include installation services, warranty obligations typically extend for a period of twelve to twenty-four months from the date of either shipment or acceptance. Product obligations typically extend for a period of twelve to twenty-four months from the date of purchase. Under the terms of these warranties, the Company is obligated to repair or replace any components or assemblies it deems defective due to workmanship or materials. The Company reserves the right to reject warranty claims where it determines that failure is due to normal wear, customer modifications, improper maintenance, or misuse. The Company records general warranty provisions based on an estimated warranty expense percentage applied to current period revenue. The percentage applied reflects historical warranty claims experience over the preceding twelve-month period. Both the experience percentage and the warranty liability are evaluated on an ongoing basis for adequacy. In addition, warranty provisions are also recognized for certain nonrecurring product claims that are individually significant. Warranty provisions and claims for the three-month fiscal periods ended December 31, 2011 and January 1, 2011 were as follows: Three Fiscal Months Ended December31, January1, (expressed in thousands) Beginning balance $ $ Warranty provisions Warranty claims ) ) Adjustments to preexisting warranties - Currency translation ) ) Ending balance $ $ Income Taxes.The Company records a tax provision for the anticipated tax consequences of the reported results of operations. Deferred tax assets and liabilities are measured using the currently enacted tax rates that apply to taxable income in effect for the years in which those deferred tax assets and liabilities are expected to be realized or settled. The Company records a valuation allowance to reduce deferred tax assets to the amount that is believed more likely than not to be realized. The Company believes it is more likely than not that forecasted income, including income that may be generated as a result of certain tax planning strategies, together with the tax effects of the deferred tax liabilities, will be sufficient to fully recover the remaining net realizable value of its deferred tax assets. In the event that all or part of the net deferred tax assets are determined not to be realizable in the future, an adjustment to the valuation allowance would be charged to earnings in the period such determination is made. In addition, the calculation of tax liabilities involves significant judgment in estimating the impact of uncertainties in the application of complex tax laws. Resolution of these uncertainties in a manner inconsistent with management’s expectations could have a material impact on the Company’s financial condition and operating results. See Note 9 in the Condensed Notes to Consolidated Financial Statements for additional information on income taxes. 7 INDEX 2. Capital Assets Property and Equipment Property and equipment at December 31, 2011 and October 1, 2011 consist of the following: December31, October1, (expressed in thousands) Land and improvements $ $ Buildings and improvements Machinery and equipment Total Less accumulated depreciation ) ) Property and equipment, net $ $ Goodwill Goodwill at December 31, 2011 and October 1, 2011 was $16.2 million and $16.0 million, respectively. The increase in goodwill during the three-month fiscal period ended December 31, 2011 was due to currency translation. Other Intangible Assets Other intangible assets at December 31, 2011 and October 1, 2011 consist of the following: December 31, 2011 Gross Carrying Amount Accumulated Amortization Net Carrying Value Weighted Average Useful Life (in Years) (expressed in thousands) Software development costs $ $ ) $ Patents ) Trademarks and trade names ) Land-use rights ) Total $ $ ) $ October 1, 2011 Gross Carrying Amount Accumulated Amortization Net Carrying Value Weighted Average Useful Life (in Years) (expressed in thousands) Software development costs $ $ ) $ Patents ) Trademarks and trade names ) Non-compete agreements ) - Land-use rights ) Total $ $ ) $ Amortization expense recognized during the three-month fiscal periods ended December 31, 2011 and January 1, 2011 was $0.7 million and $0.8 million, respectively. 3. Earnings Per Common Share Basic earnings per share are computed by dividing net earnings by the daily weighted average number of common shares outstanding during the applicable periods. Diluted earnings per share include the potentially dilutive effect of common shares issued in connection with outstanding stock-based compensation options and grants, using the treasury stock method. Under the treasury stock method, shares associated with certain stock options have been excluded from the diluted weighted average shares outstanding calculation because the exercise of those options would lead to a net reduction in common shares outstanding. As a result, stock options to acquire 0.5 million and 0.8 million weighted common shares have been excluded from diluted weighted shares outstanding for the three-month fiscal periods ended December 31, 2011 and January 1, 2011, respectively. The potentially dilutive effect of common shares issued in connection with outstanding stock options is determined based on net income. A reconciliation of these amounts is as follows: 8 INDEX Three Fiscal Months Ended December31, January1, (expressed in thousands, except per share data) Net income $ $ Weighted average common shares outstanding Dilutive potential common shares Total diluted weighted shares outstanding Earnings per share: Basic $ $ Diluted $ $ 4. Business Segment Information The Company’s Chief Executive Officer and management regularly review financial information for the Company’s three discrete operating segments. Based on similarities in the economic characteristics, nature of products and services, production processes, type or class of customer served, method of distribution and regulatory environments, the operating segments have been aggregated for financial statement purposes and categorized into two reportable segments, “Test” and “Sensors.” The Test segment provides testing equipment, systems, and services to the ground vehicles, materials and structures markets. The Sensors segment provides high-performance position sensors for a variety of industrial and mobile hydraulic applications. The accounting policies of the reportable segments are the same as those described in Note 1 to the Consolidated Financial Statements found in the Company’s Annual Report on Form 10-K for the fiscal year ended October 1, 2011. In evaluating each segment’s performance, management focuses on income from operations. This measure excludes interest income and expense, income taxes and other non-operating items. Corporate expenses, including costs associated with various support functions such as human resources, information technology, finance and accounting, and general and administrative costs, are allocated to the reportable segments primarily on the basis of revenue. Financial information by reportable segment for the three-month fiscal periods ended December 31, 2011 and January 1, 2011 was as follows: Three Fiscal Months Ended December31, January1, (expressed in thousands) Revenue by Segment: Test $ $ Sensors Total revenue $ $ Income from Operations by Segment: Test $ $ Sensors Total income from operations $ $ 5. Derivative Instruments and Hedging Activities The Company’s results of operations could be materially impacted by changes in foreign currency exchange rates, as well as interest rates on its floating rate indebtedness. In an effort to manage exposure to these risks, the Company periodically enters into forward and option currency exchange contracts, interest rate swaps and forward interest rate swaps. Because the market value of these hedging contracts is derived from current market rates, they are classified as derivative financial instruments. The Company does not use derivatives for speculative or trading purposes. The derivative contracts contain credit risk to the extent that the Company’s bank counterparties may be unable to meet the terms of the agreements. The amount of such credit risk is generally limited to the unrealized gains, if any, in such contracts. Such risk is minimized by limiting those counterparties to major financial institutions of high credit quality. For derivative instruments executed under master netting arrangements, the Company has the contractual right to offset fair value amounts recognized for the right to reclaim cash collateral with obligations to return cash collateral. The Company does not offset fair value amounts recognized on these derivative instruments. As of December 31, 2011, the Company does not have any foreign exchange contracts with credit-risk related contingent features. 9 INDEX The Company’s currency exchange and interest rate swaps are designated as cash flow hedges and qualify as hedging instruments pursuant to ASC 815. The Company also has derivatives which are accounted for and reported under the guidance of ASC 830-20-10. Regardless of designation for accounting purposes, the Company believes that all of its derivative instruments are hedges of transactional risk exposures. The fair value of the Company’s outstanding designated and undesignated derivative assets and liabilities are reported in the December 31, 2011 and October 1, 2011 Consolidated Balance Sheet as follows: December 31, 2011 Prepaid Expenses and Other Current Assets Other Accrued Liabilities Designated hedge derivatives: (expressed in thousands) Foreign exchange cash flow hedges $ $ Interest rate swaps - Total designated hedge derivatives Derivatives not designated as hedges: Foreign exchange balance sheet derivatives 26 - Total hedge and other derivatives $ $ October 1, 2011 Prepaid Expenses and Other Current Assets Other Accrued Liabilities Designated hedge derivatives: (expressed in thousands) Foreign exchange cash flow hedges $ $ Interest rate swaps - Total designated hedge derivatives Derivatives not designated as hedges: Foreign exchange balance sheet derivatives - Total hedge and other derivatives $ $ Cash Flow Hedging – Currency Risks Currency exchange contracts utilized to maintain the functional currency value of expected financial transactions denominated in foreign currencies are designated as cash flow hedges. Qualifying gains and losses related to changes in the market value of these contracts are reported as a component of Accumulated Other Comprehensive Income (“AOCI”) within Shareholders’ Investment on the Consolidated Balance Sheets and reclassified into earnings in the same period during which the underlying hedged transaction affects earnings. The effective portion of the cash flow hedges represents the change in fair value of the hedge that offsets the change in the functional currency value of the hedged item. The Company periodically assesses whether its currency exchange contracts are effective and, when a contract is determined to be no longer effective as a hedge, the Company discontinues hedge accounting prospectively. Subsequent changes in the market value of ineffective currency exchange contracts are recognized as an increase or decrease in Revenue on the Consolidated Statement of Income, as that is the same line item upon which the underlying hedged transaction is reported. 10 INDEX At December 31, 2011 and January 1, 2011, the Company had outstanding cash flow hedge currency exchange contracts with gross notional U.S. dollar equivalent amounts of $35.9 million and $28.2 million, respectively. Upon netting offsetting contracts to sell foreign currencies against contracts to purchase foreign currencies, irrespective of contract maturity dates, the net notional U.S. dollar equivalent amount of contracts outstanding were $34.2 million and $24.0 million at December 31, 2011 and January 1, 2011, respectively. At December 31, 2011 the net market value of the foreign currency exchange contracts was a net asset of $0.4 million, consisting of $0.6 million in assets and$0.2 million in liabilities. At January 1, 2011 the net market value of the foreign currency exchange contracts was a net liability of $0.5 million, consisting of $0.6 million in liabilities and $0.1 million in offsetting assets. The pretax amounts recognized in AOCI on currency exchange contracts for the three-month fiscal period ended December 31, 2011 and January 1, 2011, including gains (losses) reclassified into earnings in the Consolidated Statements of Income and gains (losses) recognized in other comprehensive income (“OCI”), are as follows: Three Fiscal Months Ended December31, January1, (expressed in thousands) Beginning unrealized net loss in AOCI $ ) $ ) Net loss reclassified into Revenue (effective portion) Net loss reclassified into Revenue upon the removal of a hedge designation on an underlying foreign currency transaction that was cancelled - 7 Net gain (loss) recognized in OCI (effective portion) ) Ending unrealized net gain (loss) in AOCI $ $ ) The amount recognized in earnings as a result of the ineffectiveness of cash flow hedges was less than $0.1 million in each of the three-month periods ended December 31, 2011 and January 1, 2011. At December 31, 2011 and January 1, 2011, the amount projected to be reclassified from AOCI into earnings in the next 12 months was a net gain of $0.1 million and a net loss of $0.4 million, respectively. The maximum remaining maturity of any forward or optional contract at December 31, 2011 and January 1, 2011 was 2.6 years and 3.6 years, respectively. Cash Flow Hedging - Interest Rate Risks The Company uses floating to fixed interest rate swaps and forward interest rate swaps to mitigate its exposure to future changes in interest rates related to its floating rate indebtedness. The Company has designated these interest rate swaps as cash flow hedges. As a result, changes in the fair value of the interest rate swaps are recorded in AOCI within Shareholders’ Investment on the Consolidated Balance Sheets. At December 31, 2011 and January 1, 2011 the Company had outstanding interest rate swaps with total notional amounts of $40.0 million and $24.0 million, respectively. Every month, the Company pays fixed interest on these interest rate swaps in exchange for interest received at monthly U.S. LIBOR. At December 31, 2011 and January 1, 2011, the weighted-average interest rate payable by the Company under the terms of the credit facility borrowings and outstanding interest rate swaps was 2.09% and 3.94%, respectively. At December 31, 2011 and January 1, 2011, there was a 45 basis-point differential between the variable rate interest paid by the Company on its outstanding credit facility borrowings and the variable rate interest received on the interest rate swaps. As a result of this differential, the overall effective interest rate applicable to outstanding credit facility borrowings, under the terms of the credit facility and interest rate swap agreements, was 2.54% and 4.39%, respectively. 11 INDEX The following table shows the contractual maturities of the interest rate hedging relationships at December 31, 2011: Outstanding Interest Rate Swaps: Notional Reference Basis Start Date End Date Amount Rate Spread (in millions) July 25, 2008 July 25, 2012 $ % % December 20, 2011 September 20, 2012 % % December 7, 2011 September 7, 2012 % % December 29, 2011 September 28, 2012 % % Total $ The total market value of interest rate swaps at December 31, 2011 and January 1, 2011 was a liability of $0.4 million and $1.1 million, respectively. The pretax amounts recognized in AOCI on interest rate swapsfor the three-month fiscal periods ended December 31, 2011 and January 1, 2011 are as follows: Three Fiscal Months Ended December31, January1, (expressed in thousands) Beginning unrealized net loss in AOCI $ ) $ ) Net loss reclassified into Revenue (effective portion) Net loss recognized in OCI (effective portion) 14 8 Ending unrealized net loss in AOCI $ ) $ ) Foreign Currency Balance Sheet Derivatives The Company also uses foreign currency derivative contracts to maintain the functional currency value of monetary assets and liabilities denominated in non-functional foreign currencies. The gains and losses related to the changes in the market value of these derivative contracts are included in Other (Expense) Income, net on the Consolidated Statement of Income in the current period. At December 31, 2011 and January 1, 2011, the Company had outstanding foreign currency balance sheet derivative contracts with gross notional U.S. dollar equivalent amounts of $20.0 million and $39.0 million, respectively. Upon netting offsetting contracts by counterparty banks to sell foreign currencies against contracts to purchase foreign currencies, irrespective of contract maturity dates, the net notional U.S. dollar equivalent amount of contracts outstanding at December 31, 2011 and January 1, 2011 was less than $0.1 million. At December 31, 2011, the net market value of the foreign exchange balance sheet derivative contracts was a net asset of less than $0.1 million, consisting entirely of assets. At January 1, 2011, the net market value of the balance sheet foreign currency exchange derivative contracts was a net liability of less than $0.1 million, consisting entirely of liabilities. The net gains and losses recognized in the Consolidated Statements of Income on foreign exchange balance sheet derivative contracts for the three-month fiscal periods ended December 31, 2011 and January 1, 2011 are as follows: Three Fiscal Months Ended December31, January1, (expressed in thousands) Net (loss) gain recognized in Other (expense) income, net $
